Citation Nr: 9922808	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to the assignment of a higher initial evaluation 
for nocturia, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, in pertinent part, granted service 
connection for nocturia and assigned a 10 percent disability 
rating effective July 1, 1998.  The veteran has expressed 
disagreement with the 10 percent rating, submitted a timely 
substantive appeal in November 1998.


FINDING OF FACT

Nocturia is manifested by subjective complaints of urinating 
once every two hours during the day and hourly at night, with 
no incontinence and leakage or dribbling averaging one a 
week, and not requiring use of absorbent material.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
nocturia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. 38 U.S.C.A. §§ 4.1-4.14, 4.115a, Diagnostic 
Code 7518 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for nocturia, and, as such, his claim for 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The veteran's service medical records show that an impression 
of nocturia of questionable etiology was rendered on a March 
1995 prostate examination.  The veteran underwent 
urethroscopy and voiding cystourethrogram, which disclosed no 
abnormality.  In March 1997, the veteran complained of hourly 
voiding at nighttime, but normal voiding intervals during the 
day.  Prostatic hypertrophy was diagnosed.  At the time of 
urology clinic follow-up in April 1998, the veteran 
complained of hourly voiding at night.  The veteran had taken 
antibiotics for two months, but no improvement in the voiding 
pattern resulted.  Ditropan was prescribed.

At a February 1998 VA examination the veteran complained of 
an increased urinary flow during the night.  The diagnosis 
was nocturia.  The examiner noted that the veteran was still 
under urologic care.

On his November 1998 substantive appeal the veteran stated 
that he was not asked about his urinary frequency at the 
February 1998 examination.  

The veteran underwent a VA genitourinary examination in 
December 1998.  He reported having nocturia for the last six 
to seven years.  He stated that he went to bed early in an 
effort to get enough sleep.  The veteran mentioned that he 
took Floxin and Cardua, which helped, but the medications 
caused him to be drowsy in the morning and he had trouble 
getting up and going to work.  He remarked that he urinated 
once every two hours during the day and hourly at night.  He 
complained of hesitancy and weak streams at times.  He denied 
total incontinence; reported problems with dribbling or 
leaking approximately once a week, and reported that he did 
not use absorbent materials.  Examination revealed that the 
prostate was slightly enlarged.  There were no fistulas and 
there was no malignancy of the urinary tract.  The diagnosis 
was nocturia.  The examiner remarked that the veteran had no 
ureteral stricture or other diagnosable urinary condition.  
The examiner noted that there was no objective way to 
evaluate the veteran's claims of urinary frequency.

The veteran's nocturia is rated by analogy, to Diagnostic 
Code 7518, stricture of the urethra.  The veteran's service-
connected disability is rated as a voiding dysfunction, which 
contemplates either urine leakage, frequency, or obstructed 
voiding, whichever is predominant.  The wearing of absorbent 
materials which must be changed less than 2 times per day is 
assigned a 20 percent rating.  A 40 percent evaluation is 
warranted when the wearing of absorbent materials is required 
which must be changed 2 to 4 times per day.

For urinary frequency, a 20 percent evaluation is warranted 
for daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent evaluation is warranted for urinary frequency with 
daytime voiding intervals of less than one hour, or; 
awakening to void 5 or more times per night.

Obstructed voiding shall be assigned a 30 percent rating for 
urinary retention requiring intermittent or continuous 
catheterization.  This is the highest rating for obstructed 
voiding.

The clinical evidence has revealed that the veteran has a 
slightly enlarged prostate, but no urethral stricture or 
other abnormality.  The veteran reports an essentially normal 
daytime voiding interval of two hours, with voiding hourly at 
night.  The veteran has consistently complained that his 
symptoms are primarily at night.  The veteran's daytime 
urinary intervals do not preclude any occupational or social 
activities.  

However, the veteran reports that his nocturia, of unknown 
etiology, does result in hourly voiding at night.  He reports 
that he goes to bed early, by 9 p.m., so that he can get 
enough sleep, but that he is still groggy in the morning.  He 
has indicated that he has been tardy to work as a result of 
the interruption of his sleep at night, and he is worried 
that he may lose his job.  

The rating criteria for voiding disorders provides that 
awakening to void five or more times per night warrants a 40 
percent evaluation.  The veteran has consistently reported, 
for several years, that he voids five or more times nightly.  
There is no evidence which calls into question the veteran's 
credibility.  The veteran has sought medical intervention, 
but, despite use of several different medications and 
regimens, has reported no improvement. 

Upon consideration of all of the evidence, it is the Board's 
opinion that a 40 percent evaluation is required under the 
current evaluative criteria.  In making this determination, 
the Board has resolved all reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to the assignment of a 40 percent evaluation for 
nocturia is granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



